DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 09/03/2021.  
Claims 1-18 are pending in the case.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                  
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Noyes et al. (US 2017/0046113 A1) discloses A method for archiving a collaboration session regarding visual content is disclosed. A collaboration session is established from a collaboration server with participant nodes. The visual content is transmitted to the participant nodes. A first multimedia data stream, an annotation data object associated with an annotation to the visual content in timed correlation to a first time reference within the first multimedia data stream, and view parameters are received. A first session record entry associated with the multimedia data stream, the annotation data object, and the view parameters is stored into a session record. The session record includes a plurality of session record entries including the first session record entry. The session record is retrievable by other participant nodes for playing back of the collaboration session in sequence with the session record entries. The first session record entry is transmitted to other participant nodes.  Chen et al. (US 2015/0248388 A1) discloses a method for Gestural annotating is described, for example where sensors such as touch screens and/or cameras monitor document annotation events made by a user of a document reading and/or writing application. In various examples the .  
However, Noyes and Chen fail to clearly teach or fairly suggest the combination of following limitations: 

storing a representation of a document as a string of primitive data structures and command operations expressing changes to the primitive data structures; 
recording collaborator content selection and manipulation actions and comments during interaction with the document in a first collaboration viewport at a first time, the collaborator content selection and manipulation actions and comments including at least one of an audio or video recording and text selection, mouse or pen movements, or ink annotations formatted as strings of primitive data structures and command operations expressing changes to the primitive data structures; 
inserting a recording of collaborator content selection and manipulation actions and comments during interaction with the document by at least one collaborator in the first collaboration viewport at the first time into the document as an interactable element, the interactable element being activatable by a collaborator to playback the at least one audio or video recording and the text selection, mouse or pen movements, or ink annotations during interaction with the document by the at least one collaborator in the first collaboration viewport at the first time; and 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Dutta (US 2006/0026502 A1) – a method and system relates a document collaboration and reviewing (see ¶ 0003).  The invention allows not only viewing and marking up of multiple documents, but also allows sharing of desktops and applications (see ¶ 0004).  The system enhances the ability to co-view and co-markup that enables the users to view and markup document exactly at the same time (see ¶ 0004).  If a user joins a review session synchronously, the user may co-view and/or co-markup a document, collaborate using text chat, use whiteboard and polling features (see ¶ 0029).  The user may also review events such as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179